PER CURIAM.
The petition for belated appeal of the July 25, 2001, judgment and sentence imposed in Bay County Circuit Court case number 01-346, is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner in the appeal.
MINER, WEBSTER and BENTON, JJ., concur.